TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00338-CV



                                          In re Eric Flores


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Eric Flores, an inmate, has filed a pro se petition for writ of mandamus,

asking this Court to compel an unspecified Travis County District Court to appoint a medical expert

in an administrative proceeding that Flores has filed with the Texas Medical Board. The proceeding

involves a claim by Flores that certain autopsy procedures conducted by the El Paso County

Medical Examiner’s Office are illegal.

               Mandamus is an extraordinary remedy that issues only to correct a clear abuse of

discretion or violation of a duty imposed by law when no other adequate remedy at law is available.

See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992); Johnson v. Fourth Court of Appeals,

700 S.W.2d 916, 917-18 (Tex. 1985); State v. Walker, 679 S.W.2d 484, 485 (Tex. 1984). The

relator has the burden to provide the Court with a record sufficient to establish his right to mandamus

relief. See Walker, 827 S.W.2d at 837. Flores has failed to demonstrate that he is entitled to the

extraordinary relief sought. See id. at 837-44. Accordingly, the petition for writ of mandamus is

denied. See Tex. R. App. P. 52.8(a).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: June 7, 2013




                                              2